
	

113 HR 5174 IH: Competitive Service Act of 2014
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5174
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2014
			Mr. Connolly (for himself and Mr. Wittman) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To allow additional appointing authorities to select individuals from competitive service
			 certificates.
	
	
		1.Short titleThis Act may be cited as the Competitive Service Act of 2014.
		2.Additional appointing authorities for competitive service
			(a)In generalSection 3317 of title 5, United States Code, is amended by adding at end the following:
				
					(c)Other appointing authorities
						(1)In generalDuring the 240-day period beginning on the date of issuance of a certificate of eligibles under
			 subsection (a), an appointing authority other than the appointing
			 authority requesting the certificate (in this subsection referred to as
			 the other appointing authority) may select an individual from that certificate in accordance with paragraph (2) for an
			 appointment to a position that is—
							(A)in the same occupational series as the position for which the certification of eligibles was issued
			 (in this subsection referred to as the original position); and
							(B)at a similar grade level as the original position.
							(2)RequirementsThe selection of an individual under paragraph (1)—
							(A)shall be made in accordance with this subchapter; and
							(B)may be made without any additional posting under section 3327, except that before selecting an
			 individual in accordance with paragraph (1) of this section, the other
			 appointing authority shall provide notice of the available position to
			 employees of such authority.
							(3)ApplicabilityAn appointing authority requesting a certificate of eligibles may share the certificate with
			 another appointing authority only if the announcement of the original
			 position provided notice that the resulting list of eligible candidates
			 may be used by another appointing authority.
						(4)Collective bargaining obligationsNothing in this subsection limits any collective bargaining obligation of an agency under chapter
			 71..
			(b)RegulationsNot later than 120 days after the date of enactment of this Act, the Director of the Office of
			 Personnel Management shall issue an interim final rule with comment to
			 carry out the amendment made by subsection (a).
			
